                  Case 19-51152-CSS       Doc 23     Filed 05/03/21     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                   Chapter 7

Xceligent, Inc.                                           Case No. 17-12937 (CSS)

                             Debtor.


Alfred T. Giuliano, Chapter 7 Trustee for the
Bankruptcy Estate of Xceligent, Inc.


                             Plaintiff,
v.                                                       Adv. No.     19-51152

Bisnow LLC


                             Defendant.


             PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT JUDGMENT

TO:      THE CLERK OF THE UNITED STATES BANKRUPTCY
         COURT FOR THE DISTRICT OF DELAWARE

         Alfred T. Giuliano, (the “Plaintiff”), by and through his counsel Flaster/Greenberg P.C.,

has requested that a default be entered against defendant Bisnow, LLC (the “Defendant”). Upon

entry of the default, the Plaintiff requests the entry of a default judgment against the Defendant

pursuant to Fed. R. Civ. P. 55(b)(1), made applicable by Fed. R. Bankr. P. 7055, in the following

sum based on the Complaint and the Certification of Counsel in Support of Plaintiff’s Request

for Default, attached to Plaintiff’s Request for Entry of Default as Exhibit “A”, and incorporated

herein by reference: $199,639.28.




8001380 v1
             Case 19-51152-CSS   Doc 23     Filed 05/03/21    Page 2 of 2




                                          FLASTER/GREENBERG P.C.


Dated: May 3, 2021                 By: /s/ Damien Nicholas Tancredi
                                        DAMIEN NICHOLAS TANCREDI, ESQUIRE
                                        1007 North Orange Street, Suite 400
                                        Wilmington DE 19803
                                        (215) 279-9393

                                          Attorneys for Alfred T Giuliano, Chapter 7 Trustee




8001380 v1
